EXHIBIT 10.1


SECOND AMENDMENT
TO CREDIT AGREEMENT
 
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of May
13, 2013 and is entered into by and among ACCO BRANDS CORPORATION, a Delaware
corporation (“Holdings”), ACCO BRANDS CANADA INC., an Ontario corporation (the
“Canadian Borrower”, together with Holdings, the “Borrowers”), BARCLAYS BANK
PLC, as administrative agent (in such capacity, the “Existing Administrative
Agent”) acting with the consent of each of the Required Lenders (as defined in
the Credit Agreement referenced below, the “Required Lenders”) and each of the
Consenting Lenders (as defined below), BANK OF MONTREAL, as multicurrency
administrative agent (in such capacity, the “Existing Multicurrency
Administrative Agent”) acting with the consent of each of the Required Lenders
and each of the Consenting Lenders, BANK OF AMERICA, N.A., as successor
administrative agent pursuant to Section 1.10 hereof (in such capacity, the “New
Administrative Agent”), the Required Lenders and Consenting Lenders that are
delivering Lender Consents and the GUARANTORS listed on the signature pages
hereto, and is made with reference to that certain CREDIT AGREEMENT, dated as of
March 26, 2012 (as amended by the First Amendment to Credit Agreement, dated
December 10, 2012, and as further amended, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), by and
among Holdings, certain Subsidiaries of Holdings from time to time party
thereto, the lenders from time to time party thereto (the “Existing Lenders”),
the Existing Administrative Agent and the Existing Multicurrency Administrative
Agent.  Unless otherwise stated, capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Amended and
Restated Credit Agreement (as defined below).
 
 
RECITALS
 
 
WHEREAS, pursuant to and in accordance with Section 11.01(a) of the Credit
Agreement, Holdings has requested that the Credit Agreement be amended and
restated so as to, among other things, (i) provide for a new tranche of term
loans thereunder (the “New Term A Loans”) in an aggregate principal amount of
$530,000,000, the proceeds of which will be used in part to prepay in full (x)
the Term A Loans (as defined in the Credit Agreement) outstanding under the
Credit Agreement immediately prior to the effectiveness of this Amendment (the
“Existing Term A Loans”) and (y) the Term B Loans (as defined in the Credit
Agreement) outstanding under the Credit Agreement immediately prior to the
effectiveness of this Amendment (such Term B Loans, together with the Existing
Term A Loans, the “Existing Term Loans”), in each case, as provided herein and
(ii) provide for a new revolving credit facility, including a letter of credit
sub-facility and swingline sub-facility thereunder (the “New Revolving Credit
Facility” and loans made pursuant thereto, “New Revolving Credit Loans”; the New
Revolving Credit Loans together with the New Term A Loans, collectively, the
“New Loans”), which facility would replace in their entirety (x) the U.S. Dollar
Revolving Credit Facility (as defined in the Credit Agreement), including the
swingline sub-facility thereunder, in effect under the Credit Agreement
immediately prior to the effectiveness of this Amendment (the “Existing U.S.
Dollar Revolving Credit Facility”) and (y) the Multicurrency Revolving Credit
Facility (as defined in the Credit Agreement), including the letter of credit
sub-facility thereunder, in effect under the Credit Agreement immediately prior
to the effectiveness of this Amendment (the “Existing Multicurrency Revolving
Credit Facility”, together with the Existing U.S. Dollar Revolving Credit
Facility, the “Existing Revolving Credit Facilities”);
 
 
WHEREAS, each Existing Lender holding Existing Term A Loans (collectively, the
“Existing Term A Lenders”) that executes and delivers a consent to this
Amendment in the form of the “Lender Consent” attached hereto as Annex I (a
“Lender Consent”) (collectively, the “Exchanging Term A
 
 
 
 

--------------------------------------------------------------------------------

 


Lenders”) will, by the fact of such execution and delivery, be deemed (i) to
have consented to the terms of this Amendment, (ii) to have agreed (x) to
exchange by cashless roll (as further described in its Lender Consent) all of
its Existing Term A Loans for New Term A Loans in an equal principal amount and
(y) to the extent required by any Proration Adjustments (as defined in Section
2.11 hereof) to have agreed to make additional New Term A Loans on the
Restatement Date (in each case subject to Syndication Adjustments (as defined in
Section 2.10 hereof)) and (iii) upon the Restatement Date to have exchanged (as
further described in its Lender Consent) such amount of its Existing Term A
Loans for New Terms A Loans in an equal principal amount (subject to Syndication
Adjustments).
 
WHEREAS, each Term B Lender (as defined in the Credit Agreement) that executes
and delivers a Lender Consent (collectively, the “Consenting Term B Lenders”)
will, by the fact of such execution and delivery, be deemed to have consented to
the terms of this Amendment;
 
 
WHEREAS, each Existing Lender holding Revolving Credit Loans (as defined in the
Credit Agreement) under the Existing Revolving Credit Facilities (the “Existing
Revolving Credit Loans”) or unused Revolving Credit Commitments (as defined in
the Credit Agreement) under the Existing Revolving Credit Facilities (the
“Existing Revolving Credit Commitments”) (collectively, the “Existing Revolving
Credit Lenders”) that executes and delivers a Lender Consent (collectively, the
“Exchanging Revolving Credit Lenders” and, together with the Exchanging Term A
Lenders and the Consenting Term B Lenders, the “Consenting Lenders”) will, by
the fact of such execution and delivery, be deemed (i) to have consented to the
terms of this Amendment, (ii) to have agreed to exchange (as further described
in its Lender Consent) all of its Existing Revolving Credit Commitments for
commitments to make New Revolving Credit Loans (the “New Revolving Credit
Commitments”) to the Revolving Credit Borrowers in the principal amount equal to
the sum of its Existing Revolving Credit Commitments under each of the Existing
Revolving Credit Facilities and, to the extent required by any Proration
Adjustments, to have agreed to provide additional New Revolving Credit
Commitments on the Restatement Date (in each case subject to Syndication
Adjustments) and (iii) upon the Restatement Date to have exchanged (as further
described in its Lender Consent) such amount of its Existing Revolving Credit
Commitments for New Revolving Credit Commitments in a principal amount equal to
the sum of its Existing Revolving Credit Commitments under each of the Existing
Revolving Credit Facilities (subject to Syndication Adjustments);
 
 
WHEREAS, the Borrowers will, on the Restatement Date, (i) repay in full the
Existing Revolving Credit Loans, with a portion of the proceeds of New Revolving
Credit Loans made under the Amended and Restated Credit Agreement (as defined
below), which prepayment will be accompanied by accrued interest on the Existing
Revolving Credit Loans being prepaid and (ii) terminate all Existing Revolving
Credit Commitments;
 
 
WHEREAS, each Existing Term A Lender that makes the appropriate election in its
Lender Consent (collectively, the “Increasing Term A Lenders”) will be also
deemed to have agreed to make New Term A Loans on the Restatement Date in
addition to the New Term A Loans that are exchanged for its Existing Term A
Loans (such additional New Term A Loans, together with any New Term A Loans made
pursuant to a Proration Adjustment, collectively, the “Increased Term A Loans”)
in the amount specified by such Existing Term A Lender in its Lender Consent
(subject to Syndication Adjustments);
 
 
WHEREAS, each Existing Revolving Credit Lender that makes the appropriate
election in its Lender Consent (collectively, the “Increasing Revolving Credit
Lenders”) will be also deemed to have agreed to provide New Revolving Credit
Commitments on the Restatement Date in addition to the New Revolving Credit
Commitments that are exchanged for its Existing Revolving Credit Commitments
(such additional New Revolving Credit Commitments, together with any New
Revolving Credit Commitments provided pursuant to a Proration Adjustment,
collectively, the “Increased Revolving Credit
 


 
-2-

--------------------------------------------------------------------------------

 


Commitments”) in the amount specified by such Existing Revolving Credit Lender
in its Lender Consent (subject to Syndication Adjustments);
 
 
WHEREAS, each Person that executes and delivers a joinder to the Amended and
Restated Credit Agreement in the form of the “Joinder” attached hereto as Annex
II (a “Joinder”) (i) in the capacity as an “Additional Term A Lender” (each, an
“Additional Term A Lender” and, together with the Increasing Term A Lenders and
Exchanging Term A Lenders, the “New Term A Lenders”) will, by the fact of such
execution and delivery, be deemed (A) to have agreed to the terms of this
Amendment and the Amended and Restated Credit Agreement and (B) to have
committed to make New Term A Loans to Holdings on the Restatement Date (the
“Additional Term A Loans”), in the amount specified by such Additional Term A
Lender in its Joinder (or such lesser amount allocated to such Additional Term A
Lender by the New Administrative Agent in accordance with Section 5 of such
Joinder) and (ii) in the capacity as an “Additional Revolving Credit Lender”
(each, an “Additional Revolving Credit Lender” and, together with the Increasing
Revolving Credit Lenders and Exchanging Revolving Credit Lenders, the “New
Revolving Credit Lenders”; the New Revolving Credit Lenders together with the
New Term A Lenders, collectively, the “New Lenders”) will, by the fact of such
execution and delivery, be deemed (A) to have agreed to the terms of this
Amendment and the Amended and Restated Credit Agreement and (B) to have agreed
to provide New Revolving Credit Commitments to Holdings on the Restatement Date
(the “Additional Revolving Credit Commitments”), in the amount specified by such
Additional Revolving Credit Lender in its Joinder (or such lesser amount
allocated to such Additional Revolving Credit Lender by the New Administrative
Agent in accordance with Section 5 of such Joinder);
 
 
WHEREAS, a portion of the aggregate proceeds of the Increased Term A Loans and
the Additional Term A Loans will be used by the Borrowers to repay in full the
outstanding principal amount of the Existing Term Loans other than Exchanged
Term A Loans (as defined below), and to pay accrued and unpaid interest, fees
and expenses in connection therewith;
 
 
WHEREAS, Holdings has requested, and the Required Lenders and the Loan Parties
(as defined in the Credit Agreement, the “Existing Loan Parties”) party thereto
have agreed, that the U.S. Obligations Guaranty be amended and restated in its
entirety to make certain changes as more fully set forth in the Amended and
Restated U.S. Obligations Guaranty (as defined below);
 
 
WHEREAS, Holdings has requested, and the Required Lenders and the Existing Loan
Parties party thereto have agreed, that the U.S. Security Agreement be amended
and restated in its entirety to make certain changes as more fully set forth in
the Amended and Restated U.S. Security Agreement (as defined below);
 
 
WHEREAS, Holdings has requested, and the Required Lenders and the Existing Loan
Parties party thereto have agreed, that the U.S. Pledge Agreement be amended and
restated in its entirety to make certain changes as more fully set forth in the
Amended and Restated U.S. Pledge Agreement (as defined below);
 
 
 WHEREAS, Holdings has requested, and the Required Lenders and the Existing Loan
Parties party thereto have agreed, that (i) the Canadian Pledge Agreement, dated
as of April 30, 2012, by and between Holdings and the Existing Administrative
Agent (the “Canadian Pledge Agreement (Holdings)”), and (ii) the Canadian Pledge
Agreement, dated as of April 30, 2012, by and between GBC International Inc., a
Delaware corporation (“GBC International”), and the Existing Administrative
Agent (the “Canadian Pledge Agreement (GBC)”), in each case, be amended and
restated in their entirety to make certain changes as more fully set forth in
each of the Amended and Restated Canadian Pledge Agreements (as defined below);
 


 
-3-

--------------------------------------------------------------------------------

 
 
WHEREAS, Holdings has requested, and the Required Lenders and the Existing Loan
Parties party thereto have agreed, that the Japanese Pledge Agreement (All
Obligations) (as defined in the Credit Agreement) shall be amended and restated
in its entirety to make certain changes as more fully set forth in the Amended
and Restated Japanese Pledge Agreement (All Obligations) (as defined below);
 
 
WHEREAS, Holdings has requested, and the Required Lenders and the Existing Loan
Parties party thereto have agreed, that the Mexican Pledge Agreement (All
Obligations) (as defined in the Credit Agreement) be amended to make certain
changes as more fully set forth in the Amendment to Mexican Pledge Agreement
(All Obligations) (as defined below);
 
 
WHEREAS, Holdings has requested, and the Required Lenders and the Existing Loan
Parties party thereto have agreed, that the Swedish Pledge Agreement (as defined
in the Credit Agreement) be amended and restated in its entirety to make certain
changes as more fully set forth in the Amended and Restated Swedish Pledge
Agreement (as defined below);
 
 
WHEREAS, Holdings has requested, and the Required Lenders have agreed, to
terminate the Canadian Security Agreements, the Canadian Mortgages, the Japanese
Pledge Agreement (Foreign Obligations), the Mexican Pledge Agreement (Foreign
Obligations), the Foreign Obligations Guaranty (each as defined in the Credit
Agreement) and each Control Agreement with respect to a Deposit Account or a
Securities Account of a Canadian Loan Party previously delivered pursuant to the
Collateral and Guaranty Requirements (each of the foregoing, collectively, the
“Terminated Loan Documents”), and to release Collateral and any Liens in favor
of the Existing Administrative Agent (for the benefit of the Secured Parties (as
defined in the Credit Agreement)) thereunder;
 
 
WHEREAS, the Existing Administrative Agent, the Existing Multicurrency
Administrative Agent, the New Administrative Agent, the Swing Line Lender (as
defined in the Credit Agreement, the “Existing Swing Line Lender”), the L/C
Issuers (as defined in the Credit Agreement, the “Existing L/C Issuers”), the
Required Lenders and the Consenting Lenders are willing, on the terms and
subject to the conditions set forth below, to consent to the amendment and
restatement of the Credit Agreement to the Amended and Restated Credit
Agreement; and
 
 
WHEREAS, prior to the Restatement Date the Canadian Borrower has repaid in full
all outstanding Canadian Dollar Term A Loans under the Canadian Dollar Term A
Facility and, accordingly, no Foreign Obligations (as defined in the Credit
Agreement) will be outstanding as of the Restatement Date.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION I.     AMENDMENTS TO LOAN DOCUMENTS

 
1.1
Amendment and Restatement of Credit Agreement.

 
The Borrowers, the Required Lenders, the Consenting Lenders, the Existing
Administrative Agent, the Existing Multicurrency Administrative Agent, the New
Administrative Agent and the other parties hereto agree that on the Restatement
Date, the Credit Agreement shall be amended and restated in the form of the
Amended and Restated Credit Agreement attached hereto as Exhibit A (the “Amended
and Restated Credit Agreement”) and any term or provision of the Credit
Agreement which is different from that set forth in the Amended and Restated
Credit Agreement shall be replaced and superseded in all respects by the terms
and provisions of the Amended and Restated Credit Agreement.
 


 
-4-

--------------------------------------------------------------------------------

 
 
1.2       Amendment and Restatement of U.S. Obligations Guaranty.
 
Holdings, each other Existing Loan Party party thereto, the Existing
Administrative Agent, the New Administrative Agent and the Required Lenders
agree that on the Restatement Date, the U.S. Obligations Guaranty shall be
amended and restated in the form of the Amended and Restated U.S. Obligations
Guaranty attached hereto as Exhibit B (the “Amended and Restated U.S.
Obligations Guaranty”) and any term or provision of the U.S. Obligations
Guaranty which is different from that set forth in the Amended and Restated U.S.
Obligations Guaranty shall be replaced and superseded in all respects by the
terms and provisions of the Amended and Restated U.S. Obligations
Guaranty.  Notwithstanding anything to the contrary contained herein or in any
Loan Document, no Exempted Entity shall be deemed to be a U.S. Subsidiary
Guarantor or a party to the Amended and Restated U.S. Obligations Guaranty,
except and only for so long as such Exempted Entity falls within clause (c) of
the definition of “U.S. Subsidiary Guarantor” set forth in the Amended and
Restated Credit Agreement.
 
1.3
Amendment and Restatement of U.S. Security Agreement.

 
Holdings, each other Existing Loan Party party thereto, the Existing
Administrative Agent, the New Administrative Agent and the Required Lenders
agree that on the Restatement Date, the U.S. Security Agreement shall be amended
and restated in the form of the Amended and Restated U.S. Security Agreement
attached hereto as Exhibit C (the “Amended and Restated U.S. Security
Agreement”) and any term or provision of the U.S. Security Agreement which is
different from that set forth in the Amended and Restated U.S. Security
Agreement shall be replaced and superseded in all respects by the terms and
provisions of the Amended and Restated U.S. Security Agreement.
 
1.4
Amendment and Restatement of U.S. Pledge Agreement.

 
Holdings, each other Existing Loan Party party thereto, the Existing
Administrative Agent, the New Administrative Agent and the Required Lenders
agree that on the Restatement Date, the U.S. Pledge Agreement shall be amended
and restated in the form of the Amended and Restated U.S. Pledge Agreement
attached hereto as Exhibit D (the “Amended and Restated U.S. Pledge Agreement”)
and any term or provision of the U.S. Pledge Agreement which is different from
that set forth in the Amended and Restated U.S. Pledge Agreement shall be
replaced and superseded in all respects by the terms and provisions of the
Amended and Restated U.S. Pledge Agreement.
 
1.5
Amendment and Restatement of Canadian Pledge Agreement (Holdings).

 
Holdings, the Existing Administrative Agent, the New Administrative Agent and
the Required Lenders agree that on the Restatement Date the Canadian Pledge
Agreement (Holdings) shall be amended and restated in the form of the Amended
and Restated Canadian Pledge Agreement (Holdings) attached hereto as Exhibit E
(the “Amended and Restated Canadian Pledge Agreement (Holdings)”) and any term
or provision of the Canadian Pledge Agreement (Holdings) which is different from
that set forth in the Amended and Restated Canadian Pledge Agreement (Holdings)
shall be replaced and superseded in all respects by the terms and provisions of
the Amended and Restated Canadian Pledge Agreement (Holdings).
 
1.6
Amendment and Restatement of Canadian Pledge Agreement (GBC).

 
GBC International, the Existing Administrative Agent, the New Administrative
Agent and the Required Lenders agree that on the Restatement Date the Canadian
Pledge Agreement (GBC) shall be amended and restated in the form of the Amended
and Restated Canadian Pledge Agreement (GBC) attached hereto as Exhibit F (the
“Amended and Restated Canadian Pledge Agreement (GBC)” and
 


 
-5-

--------------------------------------------------------------------------------

 


together with the Amended and Restated Pledge Agreement (Holdings), the “Amended
and Restated Canadian Pledge Agreements”), and any term or provision of the
Canadian Pledge Agreement (GBC) which is different from that set forth in the
Amended and Restated Canadian Pledge Agreement (GBC) shall be replaced and
superseded in all respects by the terms and provisions of the Amended and
Restated Canadian Pledge Agreement (GBC).
 
1.7
Amendment and Restatement of Japanese Pledge Agreement (All Obligations).

 
GBC International, the Existing Administrative Agent, the New Administrative
Agent and the Required Lenders agree that on the Restatement Date, the Japanese
Pledge Agreement (All Obligations) shall be amended and restated in the form of
the Amended and Restated Japan Share Pledge Agreement (All Obligations) attached
hereto as Exhibit G (the “Amended and Restated Japanese Pledge Agreement (All
Obligations)”) and any term or provision of the Japanese Pledge Agreement (All
Obligations) which is different from that set forth in the Amended and Restated
Japanese Pledge Agreement (All Obligations) shall be replaced and superseded in
all respects by the terms and provisions of the Amended and Restated Japanese
Pledge Agreement (All Obligations).
 
1.8
Amendment to Mexican Pledge Agreement (All Obligations).

 
GBC International, the Existing Administrative Agent, the New Administrative
Agent and the Required Lenders agree that on the Restatement Date, the Mexican
Pledge Agreement (All Obligations) shall be amended by an amendment in the form
of the First Amendment to the Stock Pledge Agreement attached hereto as Exhibit
H (the “Amendment to Mexican Pledge Agreement (All Obligations)”).
 
1.9
Amendment and Restatement of Swedish Pledge Agreement.

 
GBC International, the Existing Administrative Agent, the New Administrative
Agent and the Required Lenders agree that on the Restatement Date, the Swedish
Pledge Agreement shall be amended and restated in the form of the Amendment and
Restatement Agreement attached hereto as Exhibit I (the “Amended and Restated
Swedish Pledge Agreement”, together with the Amended and Restated U.S.
Obligations Guaranty, the Amended and Restated U.S. Security Agreement, the
Amended and Restated U.S. Pledge Agreement, Amended and Restated Canadian Pledge
Agreements, the Amended and Restated Japanese Pledge Agreement (All
Obligations), the Amendment to Mexican Pledge Agreement (All Obligations) and
the Amended and Restated Credit Agreement, the “Amended Loan Documents”) and any
term or provision of the Swedish Pledge Agreement which is different from that
set forth in the Amended and Restated Swedish Pledge Agreement shall be replaced
and superseded in all respects by the terms and provisions of the Amended and
Restated Swedish Pledge Agreement.
 
1.10
Termination of Loan Documents.

 
Notwithstanding anything in the Terminated Loan Documents to the contrary
contained therein, Holdings, each other Existing Loan Party party to the
Terminated Loan Documents, the Existing Administrative Agent, the New
Administrative Agent, the Required Lenders and the Consenting Lenders agree
that, as of the Restatement Date, each of the Terminated Loan Documents shall be
terminated pursuant to the terms thereof (other than with respect to those
provisions thereof that by their terms expressly survive such termination), and
each Existing Loan Party party thereto shall be released of all its obligations
thereunder.  Upon occurrence of the Restatement Date, Liens of the Existing
Administrative Agent and the Foreign Obligations Secured Parties on the
Collateral which the Canadian Loan Parties granted to the Existing
Administrative Agent, for the benefit of the Foreign Obligations Secured
Parties, pursuant to the Terminated Loan Documents, shall automatically be
released and terminated.  After the Restatement Date, upon the reasonable
request of Holdings, at any time and from time to time and at
 


 
-6-

--------------------------------------------------------------------------------

 


Holdings’ sole expense, the Existing Administrative Agent will promptly execute
and deliver or authorize Holdings (or any person or entity designated by
Holdings as its delegate for this purpose) to execute and deliver all such
further documents (including lien releases, Uniform Commercial Code termination
statements and reconveyancing documents) as Holdings shall reasonably request to
(a) terminate the Terminated Loan Documents, (b) terminate and release the Liens
granted thereunder by any Canadian Loan Party and (c) reflect any such
termination or release of public record.
 
1.11
Limited Waivers.

 
Effective as of the Restatement Date, the Existing Administrative Agent, the
Existing Multicurrency Administrative Agent and the Required Lenders (and, in
the case of clause (iv) below, the Consenting Lenders) hereby waive (i) the
requirement of Section 2.05(a)(i) of the Credit Agreement that the Borrowers
provide at least three (3) Business Days’ prior notice to the Applicable
Administrative Agent (as defined in the Credit Agreement) of any prepayment of
Eurodollar Rate Loans (as defined in the Credit Agreement) and at least one (1)
Business Day’s prior notice to the Applicable Administrative Agent of any
prepayment of Base Rate Loans (as defined in the Credit Agreement), (ii) the
requirement of Section 2.06(a) of the Credit Agreement that the Borrowers
provide at least five (5) Business Days’ prior notice to the Applicable
Administrative Agent of any termination of the Existing U.S. Dollar Revolving
Credit Commitments, (iii) the requirement of Section 2.06(b) of the Credit
Agreement that the Borrowers provide at least five (5) Business Days’ prior
notice to the Applicable Administrative Agent of any termination of the Existing
Multicurrency Revolving Credit Commitments and (iv) as to the Consenting
Lenders, any claim for any loss, cost or expense due and payable to them by the
Borrowers pursuant to Section 3.05 of the Credit Agreement, in each case, solely
with respect to the transactions contemplated by this Amendment.
 
1.12
Agency Transfer; L/C Issuers and Swing Line Lender Resignation.

 
Notwithstanding anything in the Credit Agreement to the contrary (including the
notice requirements of Section 9.06 thereof, which the Borrowers and the
Required Lenders hereby waive), Barclays Bank PLC hereby resigns as
Administrative Agent, Swing Line Lender and L/C Issuers and Bank of Montreal
hereby resigns as Multicurrency Administrative Agent (as defined in the Credit
Agreement), in each case, effective immediately upon the effectiveness of this
Amendment, and the Borrowers and the Required Lenders hereby agree that Bank of
America, N.A. shall be the Administrative Agent, the Swing Line Lender and a L/C
Issuer immediately and automatically upon the effectiveness of this
Amendment.  As used in this Section 1.12, (x) the term “Administrative Agent”
shall mean (i) prior to the Restatement Date, the Administrative Agent (as
defined in the Credit Agreement), and (ii) from and after the Restatement Date,
the New Administrative Agent, (y) the term “L/C Issuer” shall mean (i) prior to
the Restatement Date, the Existing L/C Issuers and (ii) from and after the
Restatement Date, “L/C Issuer” (as defined in the Amended and Restated Credit
Agreement) and (z) the term “Swing Line Lender” shall mean (i) prior the
Restatement Date, the Existing Swing Line Lender and (ii) from and after the
Restatement Date, “Swing Line Lender” (as defined in the Amended and Restated
Credit Agreement).  The parties hereto hereby confirm that as of the Restatement
Date (a) the Existing Administrative Agent and Existing Multicurrency
Administrative Agent are each discharged from their respective duties and
obligations as the Administrative Agent, L/C Issuer and Swing Line Lender, as
applicable, under the Credit Agreement and the other Loan Documents (as defined
in the Credit Agreement) and (b) all of the provisions of the Amended and
Restated Credit Agreement, including without limitation, Article 9 and Section
11.04, to the extent they pertain to the Existing Administrative Agent and
Existing Multicurrency Administrative Agent, shall continue in full force and
effect for the benefit of such parties, their respective sub-agents and
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while such parties were acting as Existing Administrative
Agent, Existing Multicurrency Administraive Agent, L/C Issuer and Swing Line
Lender, as applicable,
 


 
-7-

--------------------------------------------------------------------------------

 


and inure to the benefit of the Existing Administrative Agent and Existing
Multicurrency Administrative Agent.
 
1.13
Acknowledgement.

 
On and after the Restatement Date, unless the context shall otherwise require,
each reference in the Amended and Restated Credit Agreement or any other Loan
Document to (a) “Term A Loans” shall be deemed a reference to the New Term A
Loans contemplated hereby, (b) “Revolving Credit Loans” shall be deemed a
reference to the New Revolving Credit Loans contemplated hereby, (c) “Term A
Lenders” shall be deemed a reference to the New Term A Lenders, (d) “Revolving
Credit Lenders” shall be deemed a reference to the New Revolving Credit Lenders
and (e) “Revolving Credit Commitments” shall be deemed a reference to the New
Revolving Credit Commitments contemplated hereby.  As of the Restatement Date,
after giving effect to this Amendment, (i) the aggregate outstanding principal
of amount of “Term A Loans” is $530,000,000 and (ii) the aggregate principal
amount of “Revolving Credit Commitments” is $250,000,000.
 
SECTION II.     EXCHANGE OF EXISTING TERM A LOANS AND EXISTING REVOLVING CREDIT
COMMITMENTS; AGREEMENTS TO MAKE INCREASED TERM A LOANS AND
     TO PROVIDE INCREASED REVOLVING CREDIT COMMITMENTS; USE OF PROCEEDS, ETC.

 
2.1
Exchange of Existing Term A Loans. On the terms and subject to the satisfaction
(or waiver) of the conditions set forth in Section III hereof, each Exchanging
Term A Lender agrees (i) that all of its Existing Term A Loans (the “Exchanged
Term A Loans”) will be exchanged for New Term A Loans in a like principal
amount, as of the Restatement Date and (ii) to make additional New Term Loans on
the Restatement Date to the extent required pursuant to any Proration
Adjustments (in the case of each of clauses (i) and (ii), subject to Syndication
Adjustments).

 
2.2
Exchange of Existing Revolving Credit Commitments. On the terms and subject to
the satisfaction (or waiver) of the conditions set forth in Section III hereof,
each Exchanging Revolving Credit Lender agrees (i) that all of its Existing
Revolving Credit Commitments  (the “Exchanged Revolving Credit Commitments”)
will be exchanged for New Revolving Credit Commitments in a like principal
amount, as of the Restatement Date and (ii) to provide New Revolving Credit
Commitments on the Restatement Date to the extent required pursuant to any
Proration Adjustments (in the case of each of clauses (i) and (ii), subject to
Syndication Adjustments).

 
2.3
Agreement to Make Increased Term A Loans. On the terms and subject to the
satisfaction (or waiver) of the conditions set forth in Section III hereof, each
Increasing Term A Lender agrees to make Increased Term A Loans equal to the
amount specified by such Increasing Term A Lender in its Lender Consent (subject
to Syndication Adjustments), in each case, on the Restatement Date.

 
2.4
Agreement to Provide Increased Revolving Credit Commitments.  On the terms and
subject to the satisfaction (or waiver) of the conditions set forth in Section
III hereof, each Increasing Revolving Credit Lender agrees to provide Increased
Revolving Credit Commitments equal to the amount specified by such Increasing
Revolving Credit Lender in its Lender Consent (subject to Syndication
Adjustments), in each case, on the Restatement Date.

 
2.5
Use of Proceeds of New Term A Loans; Voluntary Prepayment.  On the Restatement
Date, Holdings shall apply a portion of the aggregate proceeds of the New Term A
Loans to prepay in

 


 
-8-

--------------------------------------------------------------------------------

 


 
full the principal amount of all Existing Term Loans and to pay accrued and
unpaid interest, fees and expenses in connection therewith.  To the extent not
used to prepay Existing Term Loans or to pay accrued and unpaid interest, fees
and expenses in connection therewith, the proceeds of the New Term A Loans shall
be used by Holdings and its Subsidiaries for general corporate purposes.  The
repayment of Existing Term Loans with the proceeds of the New Term A Loans
contemplated hereby collectively constitute a voluntary prepayment of the
Existing Term A Loans by the Borrowers pursuant to Section 2.05 of the Credit
Agreement and shall be subject to the provisions of Section 2.05 of the Credit
Agreement.

 
2.6
Termination of Existing Revolving Credit Commitments; Use of Proceeds of New
Revolving Credit Loans.  On the Restatement Date, all Existing Revolving Credit
Commitments shall be hereby automatically and irrevocably terminated (it being
understood that such Existing Revolving Credit Commitments shall be
automatically replaced with New Revolving Credit Commitments).  If, on the
Restatement Date, there are any Existing Revolving Credit Loans outstanding,
such Existing Revolving Credit Loans shall, on the Restatement Date, be prepaid
to the Lenders thereof from the proceeds of New Revolving Credit Loans made
under the Amended and Restated Credit Agreement, which prepayment will be
accompanied by accrued interest on the Existing Revolving Credit Loans being
prepaid and any costs incurred by any Lender in accordance with Section 3.05 of
the Credit Agreement (unless waived pursuant to Section 1.11 hereof).  To the
extent not used to prepay Existing Revolving Credit Loans or to pay accrued and
unpaid interest, fees and expenses in connection therewith, the proceeds of the
New Revolving Credit Loans shall be used by Holdings and its Subsidiaries for
general corporate purposes.

 
2.7
Other Provisions Regarding Loans.  The commitments of the Increased Term A
Lenders and the Additional Term A Lenders and the refinancing undertakings of
the Exchanging Term A Lenders are several and no such New Term A Lender will be
responsible for any other New Term A Lender’s failure to make or acquire by
refinancing New Term A Loans or for any New Revolving Credit Lender’s failure to
make or acquire by refinancing New Revolving Credit Commitments or New Revolving
Credit Loans.  The commitments of the Increased Revolving Credit Lenders and the
Additional Revolving Credit Lenders and the refinancing undertakings of the
Exchanging Revolving Credit Lenders are several and no such New Revolving Credit
Lender will be responsible for any other New Revolving Credit Lender’s failure
to make or acquire by refinancing New Revolving Credit Commitments or New
Revolving Credit Loans or for any New Term A Lender’s failure to make or acquire
by refinancing New Term A Loans.  Each of the parties hereto acknowledges and
agrees that the terms of this Amendment do not constitute a novation but,
rather, an amendment of the terms of a pre-existing Indebtedness and related
agreement, as evidenced by the Amended and Restated Credit Agreement.

 
2.8
L/C Issuer, Swing Line Lender.  On the terms and subject to the satisfaction (or
waiver) of the conditions set forth in Section III hereof, the Existing L/C
Issuers and the Existing Swing Line Lender each hereby irrevocably agrees to the
terms of this Amendment.

 
2.9
Letters of Credit.  Notwithstanding anything in the Credit Agreement to the
contrary, any Letter of Credit (as defined in the Credit Agreement) that is
outstanding under the Credit Agreement immediately prior to the effectiveness of
this Amendment shall be deemed to be outstanding under the Amended and Restated
Credit Agreement as of the Restatement Date, and the L/C Obligations (as defined
in the Credit Agreement) and participations in such Letters of Credit shall be
reallocated among the New Revolving Credit Lenders in accordance with their
respective Applicable Percentages as of the Restatement Date.

 


 
-9-

--------------------------------------------------------------------------------

 


2.10
Administrative Agent Authorization.  Holdings, the Required Lenders and the
Consenting Lenders hereby authorize the New Administrative Agent, in
consultation with Holdings, to (i) determine all amounts, percentages and other
information with respect to the Commitments and Loans of each Exchanging Term A
Lender and each Exchanging Revolving Credit Lender, which amounts, percentages
and other information may be determined only upon receipt by the New
Administrative Agent of the Lender Consents of all Exchanging Term A Lenders or
Exchanging Revolving Credit Lenders (it being understood that such amounts and
percentages set forth in the applicable Lender Consent may be reduced or
re-allocated to an amount less than the amount submitted in such Lender Consent
(including zero) by the New Administrative Agent in its sole discretion) (a
“Syndication Adjustment”) and (ii) enter and complete all such amounts,
percentages and other information in the Register maintained pursuant to Section
11.06(c) of the Amended and Restated Credit Agreement, as appropriate.  The New
Administrative Agent’s determination and entry and completion shall be
conclusive and shall be conclusive evidence of the existence, amounts,
percentages and other information with respect to the obligations of the
Borrowers under the Amended and Restated Credit Agreement, in each case, absent
manifest error.  For the avoidance of doubt, the provisions of Article 9 and
Section 11.06 of each of the Credit Agreement and the Amended and Restated
Credit Agreement shall apply to any determination, entry or completion made by
the New Administrative Agent pursuant to this Section 2.10.

 
2.11
Each Exchanging Term A Lender and Exchanging Revolving Credit Lender hereby
agrees that to the extent that immediately after giving effect to the exchange
of such Consenting Lender’s Existing Term A Loans and Existing Revolving Credit
Commitments for New Term A Loans and New Revolving Credit Commitments,
respectively, such Consenting Lender does not (prior to giving effect to any
Syndication Adjustment)  hold (x) New Revolving Credit Commitments in an amount
equal to 31.25% of the sum of such Consenting Lender’s New Revolving Credit
Commitments and New Term A Loans (such sum, as to any Consenting Lender, such
Lender’s “Initial Amount”) and (y) New Term A Loans in an amount equal to 68.75%
of such Consenting Lender’s Initial Amount, then unless otherwise agreed by the
New Administrative Agent and such Consenting Lender, such Consenting Lender
shall make additional New Term A Loans and/or provide New Revolving Credit
Commitments up to an amount such that after giving effect thereto such
Consenting Lender holds New Revolving Credit Commitments and New Term A Loans in
accordance with the foregoing clauses (x) and (y), as determined in the
reasonable discretion of the New Administrative Agent (any adjustment pursuant
to this sentence, a “Proration Adjustment”).

 
SECTION III.     CONDITIONS TO EFFECTIVENESS

 
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Restatement
Date”):
 
(a)           This Amendment shall have been duly executed by Holdings, each
Existing Loan Party, the Existing Administrative Agent, the Existing
Multicurrency Administrative Agent, the Required Lenders and the Consenting
Lenders (whether pursuant to the execution and delivery of a Lender Consent or
counterpart to this Amendment, as applicable) and the Joinders shall have been
duly executed by each Additional Term A Lender and each Additional Revolving
Credit Lender and, in each case, duly executed counterparts thereof shall have
been delivered to the New Administrative Agent, such that upon such execution
and delivery and the occurrence of the Restatement Date, the aggregate principal
amount of the New Term A Loans shall be equal to $530,000,000 and the aggregate
principal amount of the New Revolving Credit Commitments shall be equal to
$250,000,000.
 


 
-10-

--------------------------------------------------------------------------------

 


(b)           The New Administrative Agent’s receipt of the following, each of
which shall be originals, facsimiles or “pdf” or similar electronic format
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party and each in form and
substance reasonably satisfactory to the New Administrative Agent and its legal
counsel:
 
(i)        a Note executed by Holdings in favor of each New Lender that has
requested a Note;
 
(ii)       each document necessary to satisfy the Collateral and Guaranty
Requirements with respect to the Loan Parties and assets thereof in existence as
of the Restatement Date, including those documents set forth on Schedule 1
hereto, together with any other documents and instruments as may be necessary or
advisable in the reasonable opinion of the New Administrative Agent to vest in
the New Administrative Agent valid and subsisting first priority perfected Liens
(subject as to priority to Permitted Liens (other than with respect to Equity
Interests pledged pursuant to any Pledge Agreement)) on the properties purported
to be subject to the Collateral Documents as of the Restatement Date,
enforceable against all third parties in accordance with their terms;
 
(iii)      a certificate of a Responsible Officer of each Loan Party certifying
as to the Organization Documents thereof together with copies of the
Organization Documents of such Loan Party annexed thereto;
 
(iv)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the New Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
 
(v)       an opinion from (A) Vedder Price P.C., special New York counsel to the
Loans Parties and (B) each local counsel listed on Schedule 2 hereto, in each
case, dated as of the Restatement Date, in form and substance reasonably
satisfactory to the New Administrative Agent and the New Lenders;
 
(vi)      a certificate attesting to the Solvency of Holdings and its
Subsidiaries (taken as a whole) on the Restatement Date after giving effect to
the Restatement Date Transactions, from the chief financial officer of Holdings;
 
(vii)     a certificate attesting to the compliance with clauses (c), (d), (e),
(i), (k), (l) and (m) of this Section III on the Restatement Date from a
Responsible Officer of Holdings;
 
(viii)    a Committed Loan Notice pursuant to Section 2.02 of the Amended and
Restated Credit Agreement; and
 
(ix)      a counterpart of the U.S. Perfection Certificate (as defined in the
U.S. Security Agreement), executed by Holdings and each other U.S. Loan Party
party thereto.
 
(c)            (i) The New Administrative Agent shall have received from
Holdings payment in immediately available funds of (x) all accrued costs, fees
and expenses (including reasonable fees, expenses and other charges of counsel)
owing to the Existing Administrative Agent, the Existing Multicurrency
Administrative Agent and the New Administrative Agent, in each case, pursuant to
Section 11.04 of the Credit Agreement and Section 11.04 of the Amended and
Restated Credit Agreement, as
 


 
-11-

--------------------------------------------------------------------------------

 


applicable, in connection with this Amendment and the Restatement Date
Transactions and (y) all other compensation required to be paid on or prior to
the Restatement Date to the New Administrative Agent and its Affiliates pursuant
to the Fee Letter.
 
(ii)       Concurrently with the exchange of the Exchanged Term A Loans for New
Term A Loans, the exchange of the Exchanged Revolving Credit Commitments for New
Revolving Credit Commitments, the making of the Increased Term A Loans and
Additional Term A Loans (if any) and the providing of Increased Revolving Credit
Commitments and Additional Revolving Credit Commitments (if any), the Borrowers
shall have paid to each Term B Lender, each Existing Term A Lender that is not
an Exchanging Term A Lender (each such Existing Term A Lender, a “Non-Exchanging
Term A Lender”) and each Existing Revolving Credit Lender that is not an
Exchanging Revolving Credit Lender (each such Existing Revolving Credit Lender,
a “Non-Exchanging Revolving Credit Lender”) all indemnities, cost reimbursements
and other Obligations, if any, then due and owing to such Term B Lenders,
Non-Exchanging Term A Lenders and Non-Exchanging Revolving Credit Lenders under
the Loan Documents (prior to the effectiveness of this Amendment) to the extent
Holdings has been notified thereof prior to the Restatement Date.
 
(d)           Substantially concurrently with the Credit Extensions on the
Restatement Date, (x) the Restatement Date Transactions shall have been
consummated in full (including, for the avoidance of doubt, in accordance with
Section 2.05 and Section 2.06 of the Credit Agreement, the prepayment in full of
the aggregate principal amount of the Existing Term Loans and any Existing
Revolving Credit Loans, in each case, outstanding as of the Restatement Date and
the termination of all commitments to make extensions of credit under the
Existing Revolving Credit Facilities) and (y) the New Administrative Agent shall
have received, in connection with any Lien securing, or Guarantee of, Foreign
Obligations (as defined in the Credit Agreement) pursuant to the Terminated
Collateral Documents, such UCC and/or PPSA (as defined in the Credit Agreement)
termination statements, mortgage releases, releases of assignments of leases and
rents, releases of security interests in intellectual property and other
instruments, as applicable, in each case, in proper form for recording as the
New Administrative Agent shall have reasonably requested to release and
terminate of record the Liens securing such Foreign Obligations or the release
of Guarantees of such Foreign Obligations.
 
(e)           After giving effect to consummation of the Restatement Date
Transactions on the Restatement Date, Holdings and its Subsidiaries shall have
outstanding no Indebtedness or preferred Equity Interests other than (i) the
Loans and L/C Obligations, (ii) Qualified Preferred Stock, (iii) the SpinCo
Notes and (iv) Indebtedness permitted by Section 7.03 of the Amended and
Restated Credit Agreement.
 
(f)            The New Administrative Agent shall have received the Annual
Financial Statements and the Quarterly Financial Statements.
 
(g)           At least thirty (30) days prior to the Restatement Date, the New
Administrative Agent shall have received financial projections of Holdings and
its Subsidiaries through the fifth Fiscal Year following the Restatement Date,
which will be prepared on a pro forma basis to give effect to the Restatement
Date Transactions.
 
(h)           The New Administrative Agent and the Lenders (including the New
Lenders) shall have received at least one (1) day prior to the Restatement Date
all documentation and other information reasonably requested in writing by them
at least two (2) days prior to the Restatement Date in order to allow the New
Administrative Agent and the Lenders (including the New Lenders) to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
 


 
-12-

--------------------------------------------------------------------------------

 


(i)            All approvals, consents, exemptions, authorizations, or other
actions by, or notices to, or filings with, any Governmental Authority or any
other Person necessary or required for the consummation of the Restatement Date
Transactions shall have been received.
 
(j)           The New Administrative Agent shall have received a certificate
from Holdings’ insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 6.06 of the Amended and
Restated Credit Agreement is in full force and effect, together with
endorsements naming the New Administrative Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 6.06 of the Amended and Restated Credit Agreement.
 
(k)           The representations and warranties contained in Article 5 of the
Amended and Restated Credit Agreement shall be true and correct in all material
respects; provided that any such representations and warranties that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects.
 
(l)            There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of the New Administrative Agent,
singly or in the aggregate, materially impairs the Restatement Date
Transactions, the financing thereof or any of the other transactions
contemplated by the Loan Documents, or that could reasonably be expected to have
a Material Adverse Effect.
 
(m)          There has been no change, occurrence or development since December
31, 2012 that could reasonably be expected to have a Material Adverse Effect.
 
(n)           With respect to the Loan Parties and their assets in existence as
of the Restatement Date, the Loan Parties shall have taken all actions required
by the Collateral and Guaranty Requirements.
 
(o)           No Default or Event of Default shall exist or be continuing after
giving effect to the Restatement Date Transactions.
 
(p)           Immediately prior to the Restatement Date, no Swing Line Loan (as
defined in the Credit Agreement) shall be then outstanding.


Notwithstanding anything herein to the contrary, for purposes of determining
compliance with the conditions specified in this Section III, each Required
Lender and Consenting Lender shall be deemed satisfied with each document and
each other matter required to be reasonably satisfactory to such Required Lender
or Consenting Lender unless, prior to the Restatement Date, the New
Administrative Agent receives notice from such Required Lender or Consenting
Lender specifying such Required Lender’s or Consenting Lender’s objections.
 
SECTION IV.     REPRESENTATIONS AND WARRANTIES

 
In order to induce the Existing Administrative Agent, the Existing Multicurrency
Administrative Agent, the New Administrative Agent, the Existing L/C Issuers,
the Existing Swing Line Lender, the L/C Issuers, the Swing Line Lender and each
of the Required Lenders and Consenting Lenders to enter into this Amendment and
to amend and restate the Credit Agreement and the other applicable Loan
Documents in the manner provided herein, each Existing Loan Party represents and
warrants on and as of the Restatement Date to each of the Existing
Administrative Agent, the Existing Multicurrency Administrative Agent, the New
Administrative Agent, the Existing L/C Issuers, the Existing Swing Line
 


 
-13-

--------------------------------------------------------------------------------

 


Lender, the L/C Issuers, the Swing Line Lender and each of the Required Lenders
and Consenting Lenders as follows:
 
4.1
Existence, Qualification and Power.  Each Existing Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization and (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under, the Amended and Restated Credit Agreement, the Amended Loan
Documents and the other Loan Documents, as applicable.

 
4.2
Authorization; No Contravention.  The execution, delivery and performance by
each Existing Loan Party of this Amendment, the Amended and Restated Credit
Agreement and each of the Amended Loan Documents have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Material
Contract to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 
4.3
Governmental Authorization; Other Consents.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required, except as
have been obtained or made and are in full force and effect, in connection with
the execution, delivery or performance by, or enforcement against, any Existing
Loan Party of this Amendment, the Amended and Restated Credit Agreement, the
Amended Loan Documents or any other Loan Document to which such Existing Loan
Party is a party.

 
4.4
Binding Effect.  This Amendment, the Amended and Restated Credit Agreement and
the Amended Loan Documents have been duly executed and delivered by each of the
Existing Loan Parties party thereto.  Each of this Amendment, the Amended and
Restated Credit Agreement and the Amended Loan Documents constitute a legal,
valid and binding obligation of each Existing Loan Party, enforceable against
such Existing Loan Party in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

 
4.5
Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article 5 of the Amended and
Restated Credit Agreement are and will be true and correct in all material
respects on and as of the Restatement Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

 
4.6
Absence of Default.  No event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.

 


 
-14-

--------------------------------------------------------------------------------

 


SECTION V.     POST-EFFECTIVENESS COLLATERAL MATTERS

 
Each Loan Party warrants, covenants and agrees with the New Administrative
Agent, the L/C Issuers, the Swing Line Lender and each New Lender that each Loan
Party will execute and deliver the documents and complete the tasks set forth on
Schedule 3 hereto, in each case, within the time limits specified on such
Schedule or as extended by the New Administrative Agent in its reasonable
discretion.


SECTION VI.     ACKNOWLEDGMENT AND CONSENT

 
Each Loan Party hereby confirms its pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of each of the
Loan Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Amendment or any of the transactions contemplated thereby,
such pledges, grants of security interests and other obligations, and the terms
of each of the Loan Documents to which it is a party, as supplemented, amended,
amended and restated or otherwise modified in connection with this Amendment and
the transactions contemplated hereby, are not impaired or affected in any manner
whatsoever and shall continue to be in full force and effect and shall continue
to secure all the Obligations.
 
Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement, the Collateral Documents to which it is a party, the
U.S. Obligations Guaranty and this Amendment and consents to the amendment or
amendment and restatement, as applicable, of the Credit Agreement, the
applicable Collateral Documents and the U.S. Obligations Guaranty effected
pursuant to this Amendment.  Each Guarantor hereby confirms that each Loan
Document to which it is a party or otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Loan Documents the payment and
performance of all “Obligations” under each of the Loan Documents to which it is
a party (in each case, as such terms are defined in the applicable Loan
Document).
 
Each Guarantor acknowledges and agrees that each of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be im­paired or limited by the execution or effectiveness of this Amendment.
 
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Amended and Restated Credit Agreement.
 
SECTION VII.     MISCELLANEOUS

 
7.1
Reference to and Effect on the Credit Agreement and the Other Loan Documents.

 
(i)     On and after the Restatement Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended and Restated Credit Agreement.
 


 
-15-

--------------------------------------------------------------------------------

 


(ii)    On and after the Restatement Date, each reference in the U.S.
Obligations Guaranty to “this Guaranty”, “hereunder”, “hereof”, “herein” or
words of like import referring to the U.S. Obligations Guaranty, and each
reference in the other Loan Documents to the “U.S. Obligations Guaranty”,
“thereunder”, “thereof” or words of like import referring to the U.S.
Obligations Guaranty shall mean and be a reference to the Amended and Restated
U.S. Obligations Guaranty.
 
(iii)   On and after the Restatement Date, each reference in the U.S. Security
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the U.S. Security Agreement, and each reference in the other
Loan Documents to the “U.S. Security Agreement”, “thereunder”, “thereof” or
words of like import referring to the U.S. Security Agreement shall mean and be
a reference to the Amended and Restated U.S. Security Agreement.
 
(iv)   On and after the Restatement Date, each reference in the U.S. Pledge
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the U.S. Pledge Agreement, and each reference in the other
Loan Documents to the “U.S. Pledge Agreement”, “thereunder”, “thereof” or words
of like import referring to the U.S. Pledge Agreement shall mean and be a
reference to the Amended and Restated U.S. Pledge Agreement.
 
(v)    On and after the Restatement Date, each reference in the Canadian Pledge
Agreement (Holdings) or the Canadian Pledge Agreement (GBC) to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the
Canadian Pledge Agreement (Holdings) or the Canadian Pledge Agreement (GBC), and
each reference in the other Loan Documents to the “Canadian Pledge Agreement”,
“thereunder”, “thereof” or words of like import referring to the such Canadian
Pledge Agreement shall mean and be a reference to the applicable Amended and
Restated Canadian Pledge Agreement.
 
(vi)   On and after the Restatement Date, each reference in the Japanese Pledge
Agreement (Obligations) to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Japanese Pledge Agreement (All
Obligations), and each reference in the other Loan Documents to the “Japanese
Pledge Agreement (All Obligations)”, “thereunder”, “thereof” or words of like
import referring to the Japanese Pledge Agreement (All Obligations) shall mean
and be a reference to the Amended and Restated Japanese Pledge Agreement (All
Obligations).
 
(vii)  On and after the Restatement Date, each reference in the Mexican Pledge
Agreement (Obligations) to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Mexican Pledge Agreement (All
Obligations), and each reference in the other Loan Documents to the “Mexican
Pledge Agreement (All Obligations)”, “thereunder”, “thereof” or words of like
import referring to the Mexican Pledge Agreement (All Obligations) shall mean
and be a reference to the Mexican Pledge Agreement (All Obligations) as amended
by the Amendment to Mexican Pledge Agreement (All Obligations).
 
(viii)  On and after the Restatement Date, each reference in the Swedish Pledge
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Swedish Pledge Agreement, and each reference in the
other Loan Documents to the “Swedish Pledge Agreement”, “thereunder”, “thereof”
or words of like


 
-16-

--------------------------------------------------------------------------------

 
 
 
       import referring to the Swedish Pledge Agreement shall mean and be a
reference to the Amended and Restated Swedish Pledge Agreement.
 
(ix)    Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.

(x)     The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Amended and Restated Credit
Agreement or any of the other Loan Documents.
 
7.2
Headings.  Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Amendment or any other Loan Document.

 
7.3
Loan Document.  This Amendment shall constitute a “Loan Document” under the
terms of the Amended and Restated Credit Agreement.

 
7.4
Applicable Law; Miscellaneous. THIS AMENDMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF OR
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.  The provisions of Section 11.14 and Section
11.15 of the Amended and Restated Credit Agreement are incorporated by reference
herein and made a part hereof.

 
7.5
Counterparts.  This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

 
7.6
Further Assurances.  Each of the Loan Parties shall execute and deliver such
additional documents and take such additional actions as may be reasonably
requested by New Administrative Agent to effectuate the purposes of this
Amendment.

 
[Remainder of this page intentionally left blank.]
 
 
 
-17-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.




 
HOLDINGS AND U.S. BORROWER:
ACCO BRANDS CORPORATION
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Executive Vice
President and Chief Financial Officer          


 
 
CANADIAN BORROWER:
ACCO BRANDS CANADA INC.
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Vice President
and Treasurer          

 


 
 

--------------------------------------------------------------------------------

 
 

GUARANTORS:
ACCO BRANDS CORPORATION
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Executive Vice
President and Chief Financial Officer          

 

 
ACCO BRANDS USA LLC
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Executive Vice
President and Chief Financial Officer          

 

 
GENERAL BINDING LLC
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Vice President        
 

 

 
ACCO BRANDS INTERNATIONAL, INC.
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Vice President        
 

 

 
ACCO EUROPE FINANCE HOLDINGS, LLC
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Vice President        
 

 
 


 
 

--------------------------------------------------------------------------------

 


 

 
ACCO EUROPE INTERNATIONAL HOLDINGS, LLC
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Vice President        
 

 

 
GBC INTERNATIONAL, INC.
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Vice President        
 

 

 
ACCO INTERNATIONAL HOLDINGS, INC.
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Vice President        
 

 

 
ACCO BRANDS CANADA INC.
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Vice President and
Treasurer          

 

 
ACCO BRANDS CANADA EQUIHOLD INC.
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    President and Chief
Financial Officer          

 

 
ACCO BRANDS CANADA HOLDINGS LTD.
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    President and
Treasurer          

 


 
 

--------------------------------------------------------------------------------

 
 

 
ACCO BRANDS CDA LTD.
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Vice President and
Treasurer          

 

 
ACCO BRANDS C&OP INC.
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    Vice President and
Treasurer          

 

 
ACCO BRANDS CANADA LP, by its general partner, ACCO BRANDS CANADA
    HOLDINGS LTD.
 
         
 
By:
/s/Neal Fenwick       Name:  Neal Fenwick       Title:    President and
Treasurer          


 
 
 

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC,
as Existing Administrative Agent, Existing Swing Line Lender and Existing L/C
Issuer
 
         
 
By:
/s/Ronnie Glenn       Name:  Ronnie Glenn       Title:    Vice President        
 

 

 
BANK OF MONTREAL,
as Existing Multicurrency Administrative Agent, Existing L/C Issuer and L/C
Issuer
 
         
 
By:
/s/Philip Langheim       Name:  Philip Langheim       Title:    Managing
Director          

 

 
BANK OF AMERICA, N.A.,
as New Administrative Agent, Existing L/C Issuer, Swing Line Lender and L/C
Issuer
         
 
By:
/s/Jonathan M. Phillips       Name:  Jonathan M. Phillips       Title:    Senior
Vice President          

 


 
 

--------------------------------------------------------------------------------

 


ANNEX I


LENDER CONSENT TO AMENDMENT –
NEW REVOLVING CREDIT FACILITY AND NEW TERM A LOANS
 
LENDER CONSENT (this “Lender Consent”) to the Second Amendment (the “Amendment”)
to the Credit Agreement, dated as of May 13, 2013, by and among ACCO Brands
Corporation, a Delaware corporation (“Holdings”), certain subsidiaries of
Holdings party thereto, the Lenders party thereto, the Required Lenders and
Consenting Lenders, the Existing Administrative Agent, the Existing
Multicurrency Administrative Agent, the Existing L/C Issuers, the Existing Swing
Line Lender, the New Administrative Agent, the L/C Issuers and the Swing Line
Lender.  All capitalized terms used but not defined herein shall have the
meaning ascribed thereto in the Amendment or, if not defined therein, shall have
the meaning ascribed thereto in the Credit Agreement, dated as of March 26, 2012
(as amended by the First Amendment to Credit Agreement, dated December 10, 2012,
and as further amended, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), by and among Holdings,
certain subsidiaries of Holdings party thereto from time to time, the Existing
Lenders, the Existing Administrative Agent and the Existing Multicurrency
Administrative Agent.
 
 Exchanging Revolving Credit Lenders and Exchanging Term A Lenders


o  The undersigned hereby consents (i) to the terms of the Amendment as an
Existing Revolving Credit Lender and/or an Existing Term A Lender, as
applicable, (ii) if such Lender (as defined in the Credit Agreement) is an
Existing Revolving Credit Lender, to exchange all of its Existing Revolving
Credit Commitments for New Revolving Credit Commitments in a like amount,
subject to Syndication Adjustments and (iii) if such Lender (as defined in the
Credit Agreement) is an Existing Term A Lender, to exchange (on a cashless
basis) all of its Existing Term A Loans for New Term A Loans in a like principal
amount, subject to Syndication Adjustments; provided that to the extent the
exchanges set forth in clauses (ii) and (iii) above would not (prior to giving
effect to any Syndication Adjustment) result in the undersigned holding (x) New
Revolving Credit Commitments in an amount equal to 31.25% of the sum of such
Lender’s New Revolving Credit Commitments and New Term A Loans (such sum as to
any Lender, such Lender’s “Initial Amount”) and (y) New Term A Loans in an
amount equal to 68.75% of such Lender’s Initial Amount, then, unless otherwise
agreed by the New Administrative Agent and the undersigned, the undersigned
further agrees to make additional New Term A Loans and/or provide additional New
Revolving Credit Commitments up to an amount such that after giving effect
thereto such Lender holds New Revolving Credit Commitments and New Term A Loans
in accordance with the foregoing clauses (x) and (y).


Increasing Term A Lenders and Increasing Revolving Credit Lenders


o  The undersigned hereby agrees to make Increased Term A Loans and to provide
Increased Revolving Credit Commitments on the Restatement Date up to an
aggregate principal amount no greater than $_____________________ or such lesser
amount allocated to such Existing Revolving Credit Lender by the New
Administrative Agent in accordance with Section 2.10 of the Amendment; provided
that, unless otherwise agreed by the New Administrative Agent and the
undersigned, such amount shall be allocated 31.25% to Increased Revolving Credit
Commitments and 68.75% to Increased Term A Loans.
 


 
Annex I - 1

--------------------------------------------------------------------------------

 
 

       
[NAME OF LENDER]
 
 
 
 
By:
      Name:       Title:              
[If a second signature is necessary:
 
 
    By:       Name:       Title:]    

 


 
Annex I - 2

--------------------------------------------------------------------------------

 


LENDER CONSENT TO AMENDMENT – TERM B FACILITY
 
LENDER CONSENT (this “Lender Consent”) to the Second Amendment (the “Amendment”)
to the Credit Agreement, dated as of May 13, 2013, by and among ACCO Brands
Corporation, a Delaware corporation (“Holdings”), certain subsidiaries of
Holdings party thereto, the Lenders party thereto, the Required Lenders and
Consenting Lenders, the Existing Administrative Agent, the Existing
Multicurrency Administrative Agent, the Existing L/C Issuers, the Existing Swing
Line Lender, the New Administrative Agent, the L/C Issuers and the Swing Line
Lender.  All capitalized terms used but not defined herein shall have the
meaning ascribed thereto in the Amendment or, if not defined therein, shall have
the meaning ascribed thereto in the Credit Agreement, dated as of March 26, 2012
(as amended by the First Amendment to Credit Agreement, dated December 10, 2012,
and as further amended, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), by and among Holdings,
certain subsidiaries of Holdings party thereto from time to time, the Existing
Lenders, the Existing Administrative Agent and the Existing Multicurrency
Administrative Agent.
 
The undersigned hereby consents to the terms of the Amendment as an Existing
Term B Lender.




 
 
 

       
[NAME OF EXISTING TERM B LENDER]
 
 
 
 
By:
      Name:       Title:              
[If a second signature is necessary:
 
 
    By:       Name:       Title:]    

 
 
 
Annex I - 3

--------------------------------------------------------------------------------

 


ANNEX II


JOINDER


This JOINDER, dated as of May 13, 2013 (this “Joinder”), by and among
______________________ (the “New Lender”), ACCO Brands Corporation, a Delaware
corporation (“Holdings”) and BANK OF AMERICA, N.A., as the administrative agent
(in such capacity, together with any successor administrative agent, the
“Administrative Agent”).


RECITALS:


WHEREAS, reference is hereby made to the Second Amendment to Credit Agreement
dated as of May 13, 2013 (the “Amendment”), among Holdings, certain subsidiaries
of Holdings, the Required Lenders and Consenting Lenders referred to therein,
the Existing Administrative Agent, the Existing Multicurrency Administrative
Agent, the Existing L/C Issuers, the Existing Swing Line Lender, the New
Administrative Agent, the L/C Issuers and the Swing Line Lender, to the Credit
Agreement, dated as of March 26, 2012 (as amended by the First Amendment to
Credit Agreement, dated December 10, 2012, and as further amended, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), among Holdings, certain subsidiaries of
Holdings party thereto from time to time, the Existing Lenders, the Existing
Administrative Agent and the Existing Multicurrency Administrative Agent.
 
WHEREAS, pursuant to the terms of the Amendment, the Credit Agreement was
amended and restated as of May 13, 2013 (the “Amended and Restated Credit
Agreement”).  All capitalized terms used but not defined herein shall have the
meaning ascribed thereto in the Amendment or, if not defined therein, shall have
the meaning ascribed in the Amended and Restated Credit Agreement.


WHEREAS, pursuant to the terms of the Amendment and the Joinders, Holdings has
established New Term A Loans with Exchanging Term A Lenders, Increasing Term A
Lenders and/or Additional Term A Lenders;


WHEREAS, pursuant to the terms of the Amendment and the Joinders, Holdings has
established a New Revolving Credit Facility with Exchanging Revolving Credit
Lenders, Increasing Revolving Credit Lenders and/or Additional Revolving Credit
Lenders; and
 
WHEREAS, subject to the terms and conditions of the Amended and Restated Credit
Agreement and the Amendment, Additional Term A Lenders and Additional Revolving
Credit Lenders may become Lenders pursuant to one or more Joinders (as defined
in the Amendment).
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
 
1.  
New Term A Loans/New Revolving Credit Commitments. On the terms and subject to
the satisfaction (or waiver) of the conditions set forth in Section III of the
Amendment, the New Lender hereby agrees to make New Term A Loans and/or provide
New Revolving Credit Commitments, as indicated on its signature page hereto, in
the amount notified to such New Lender by the Administrative Agent (or such
lesser amount allocated to such New Lender by the Administrative Agent in
accordance with Section 5 of this Joinder) but not to exceed the applicable
amount set forth on its signature page hereto pursuant to and in accordance with
the Amended and Restated Credit Agreement and the Amendment.  The New Term A
Loans made and/or New Revolving Credit

 

 
 
Annex II - 1

--------------------------------------------------------------------------------

 


 
Commitments provided pursuant to this Joinder shall be subject to all of the
terms in the Amended and Restated Credit Agreement and the Amendment and to the
conditions set forth in the Amended and Restated Credit Agreement and the
Amendment, and shall be entitled to all the benefits afforded by the Amended and
Restated Credit Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees and
security interests created by the Collateral Documents.  The New Lender,
Holdings and the Administrative Agent acknowledge and agree that the New Term A
Loans and/or New Revolving Credit Commitments, as applicable, made and/or
provided pursuant to this Joinder shall constitute Term A Loans and Revolving
Credit Commitments, respectively, for all purposes of the Amended and Restated
Credit Agreement and the other applicable Loan Documents.  On the date hereof,
the New Lender shall be (a) a “Term A Lender” and/or a “Revolving Credit Lender”
(as applicable) and (b) a “Lender”, in each case, under the Amended and Restated
Credit Agreement as of such date.



2.  
New Lender Confirmations.  By executing and delivering this Joinder, the New
Lender hereby (i) confirms that (x) it has received a copy of the Amendment, the
Amended and Restated Credit Agreement and the other Loan Documents, together
with copies of the most recent financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Joinder and to make the
Additional Term A Loans and/or provide the Additional Revolving Credit
Commitments, as applicable, (y) it is sophisticated with respect to decisions to
make loans similar to those contemplated to be made hereunder and (z) it is
experienced in making loans of such type; (ii) agrees that it will,
independently and without reliance upon the Existing Administrative Agent, the
Existing Multicurrency Administrative Agent, the Administrative Agent or any
other Lender or Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Amended and Restated Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Amended and Restated
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent, as the case may be, by the terms thereof, together with
such powers as are reasonably incidental thereto and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Amended and Restated Credit Agreement are required to be performed by it
as a Lender.



3.  
Additional Documentation.  Delivered herewith by the New Lender to the
Administrative Agent are (x) such forms, certificates or other evidence with
respect to United States federal income tax withholding matters as the New
Lender may be required to deliver to the Administrative Agent pursuant to
Section 3.01 of  the Amended and Restated Credit Agreement and (y) an
Administrative Questionnaire in the form provided by the Administrative Agent.

 
4.  
Eligible Assignee.  By its execution of this Joinder, the New Lender represents
and warrants that it is an Eligible Assignee.



5.  
Administrative Agent Authorization.  The New Lender hereby authorizes the
Administrative Agent, in consultation with Holdings, to (i) determine all
amounts, percentages and other information with respect to the Commitments and
Loans of the New Lender, which amounts, percentages and other information may be
determined only upon receipt by the Administrative Agent of a duly executed
counterpart of this Joinder by the New Lender (it being understood that such
amounts and percentages set forth in the New Lender’s signature page hereto may
be reduced or re-allocated by the Administrative Agent at its sole discretion)
and (ii) enter and complete all such amounts, percentages and other information
in the Register maintained pursuant to Section 11.06(c) of the Amended and
Restated Credit Agreement, as appropriate.  The Administrative Agent’s
determination and entry and completion shall be conclusive and shall be
conclusive evidence of the existence, amounts,



 
Annex II - 2

--------------------------------------------------------------------------------

 


 
percentages and other information with respect to the obligations of the
Borrowers under the Amended and Restated Credit Agreement, in each case, absent
manifest error.  For the avoidance of doubt, the provisions of Article 9 and
Section 11.06 of each of the Amended and Restated Credit Agreement shall apply
to any determination, entry or completion made by the Administrative Agent
pursuant to this Section 5.



6.
Acknowledgement to Amendment.   The undersigned New Lender hereby acknowledges
and agrees to the terms of the Amendment as a New Lender.



7.
Representations and Warranties.  In order to induce the Administrative Agent and
the New Lender to enter into this Joinder, Holdings hereby represents and
warrants that the representations and warranties of each Borrower and each Loan
Party contained in Article 5 of the Amended and Restated Credit Agreement and
Section IV of the Amendment are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct in all material
respects on and as of such earlier date.

 
8.  
Amendment, Modification and Waiver.  This Joinder may not be amended, restated,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.



9.  
Entire Agreement.  This Joinder, the Amendment, the Amended and Restated Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and oral, among the
parties or any of them with respect to the subject matter hereof.  This Joinder
is a Loan Document.



10.  
GOVERNING LAW.  THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.



11.  
Severability.  If any provision of this Joinder is held to be illegal, invalid
or unenforceable, then, to the fullest extent permitted by law, (a) the
legality, validity and enforceability of the remaining provisions of this
Joinder shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.



12.  
Counterparts.  This Joinder may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Joinder by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Joinder.

 
[Remainder of page intentionally left blank.]
 


 
Annex II - 3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first written above.
 
 


 
 
o
NEW TERM A LOANS AND NEW REVOLVING CREDIT COMMITMENTS
The undersigned New Lender hereby agrees to make Additional Term A Loans and to
provide Additional Revolving Credit Commitments on the Restatement Date in an
aggregate principal amount no greater than $_____________________ (or such
lesser amount allocated to such New Lender by the Administrative Agent in
accordance with Section 5 of this Joinder); provided that, unless otherwise
agreed by the Administrative Agent and such New Lender, such amount shall be
allocated 31.25% to Additional Revolving Credit Commitments and 68.75% to
Additional Term A Loans.

 


 


 
 

       
[NAME OF NEW LENDER]
 
 
 
 
By:
      Name:       Title:              
[If a second signature is necessary:
 
 
    By:       Name:       Title:]    

 
 
 
Annex II - 4

--------------------------------------------------------------------------------

 
 
 

 
ACCO BRANDS CORPORATION,
as Holdings
 
         
 
By:
        Name:        Title:              

 
 
 
 
Annex II - 5

--------------------------------------------------------------------------------

 
 
 
Accepted:
 
 
 
 
BANK OF AMERICA, N.A.
as Administrative Agent
 
 
 
By:
 
    Name:      Title:           

 

 
 
Annex II - 6
 
 
 